 



Exhibit-10.5
CONSENT, WAIVER AND SECOND AMENDMENT TO
TERM LOAN CREDIT AGREEMENT
     THIS CONSENT, WAIVER AND SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
(this “Amendment”) is entered into as of September 15, 2006 by and among COMSYS
SERVICES LLC, a Delaware limited liability company (“COMSYS Services”), COMSYS
INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation (“COMSYS IT”),
PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”; COMSYS
Services, COMSYS IT and Pure Solutions are referred to herein each individually
as a “Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC.,
a Delaware corporation (“Holdings”), PFI LLC, a Delaware limited liability
company (“PFI”), COMSYS IT CANADA, INC., a North Carolina corporation (“COMSYS
Canada”), COMSYS Services, acting in its capacity as borrowing agent and funds
administrator for the Borrowers (in such capacity, the “Funds Administrator”),
the financial institutions from time to time parties thereto (the “Lenders”),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and NEXBANK, SSB, a Texas-chartered savings bank, as collateral agent (in such
capacity, the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, the Administrative
Agent, the Collateral Agent and each Lender are parties to that certain Term
Loan Credit Agreement dated as of December 14, 2005 (as the same has been and
may further be amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”);
     WHEREAS, the Borrowers have (a) informed the Lenders that the Borrowers
have requested that the First Lien Lenders increase the First Lien Loans under
the First Lien Credit Agreement, with the proceeds of such increase to be used
by Borrowers on the date hereof to prepay a portion of the outstanding principal
amount of the Second Lien Term Loan in an amount equal to $70,000,000 plus all
accrued and unpaid interest on such prepaid principal and any applicable
prepayment premiums associated with such prepayment (the “Second Lien Term Loan
Prepayment”), (b) requested that the Agents and Lenders consent to the Second
Lien Term Loan Prepayment and (c) requested that the Agents and Lenders amend
the Credit Agreement in certain other respects; and
     WHEREAS, the Administrative Agent, the Collateral Agent and the Lenders
agree to accommodate such requests of the Credit Parties, on the terms and
subject to the conditions herein set forth.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
amended as set forth in this Section 2:
     (a) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
adding thereto the following defined terms and their respective definitions in
the correct alphabetical order:
“Second Amendment” means that certain Consent, Waiver and Second Amendment to
Term Loan Credit Agreement dated as of Second Amendment Effective Date by and
among the Borrowers and certain other Credit Parties, the Administrative Agent,
the Collateral Agent and the Lenders.
“Second Amendment Effective Date” means September 15, 2006.
“Second Lien Term Loan Prepayment” means the prepayment by the Borrowers of a
portion of the outstanding principal amount of the Second Lien Term Loan in an
amount equal to $70,000,000 plus all accrued and unpaid interest on such prepaid
principal and any applicable prepayment premiums associated with such
prepayment, which such prepayment shall be paid on the Second Amendment
Effective Date solely with the proceeds of the First Lien Loans being made to
the Borrowers on the Second Amendment Effective Date.
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the definition of the term “Financing Documents” as set
forth below in lieu of the current version of such definition contained in
Section 1.1 of the Credit Agreement:
“Financing Documents” means this Agreement, the First Amendment, the Second
Amendment, the Second Lien Term Notes, the Security Documents, the Information
Certificate, the Fee Letter, the Second Lien Intercreditor Agreement, any
subordination agreement to be entered into among an Agent, the Borrowers and
Holdings in connection with the Holdings Intercompany Loan, the Assignment of PS
Purchase Agreement, any fee letter between an Agent and any Borrower relating to
the transactions contemplated hereby and all other documents, instruments and
agreements contemplated herein or thereby and executed concurrently by a Credit
Party with or in favor of an Agent or the Lenders in connection herewith or at
any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.
     (c) Section 1.1. The definition of “Permitted Acquisition” contained in
Section 1.1 of the Credit Agreement is hereby amended by substituting new clause
(12) set forth below in lieu of the current version of clause (12) contained in
the definition of Permitted Acquisition:
“the total consideration paid or payable (including all transaction costs, all
Debt, liabilities and Contingent Obligations incurred or assumed and, with
respect to any Earnout or comparable payment obligation in connection therewith,
the aggregate amount reasonably expected to be paid by the Borrowers in
connection

2



--------------------------------------------------------------------------------



 



with such Earnout, as determined by the Borrowers in their reasonable business
judgment, whether or not reflected on a consolidated balance sheet of the
Borrowers and Target) for all acquisitions consummated after the Second
Amendment Effective Date shall not exceed $10,000,000 in the aggregate for all
such acquisitions.”
     (d) Section 2.1(c)(i). Section 2.1(c)(i) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(i) commencing with the Fiscal Year following the Fiscal Year in which the
First Lien Term Loan has been paid in full in cash (but, in any event, no
earlier than the Fiscal Year ending closest to December 31, 2007), and for so
long as any portion of the Second Lien Term Loan remains outstanding, on the
ninety-fifth (95th) day following the last day of each Fiscal Year, an amount
equal to twenty five percent (25%) of Excess Cash Flow, provided, that (i) until
the Discharge of all First Lien Debt, such prepayment shall only be required to
be made if the Net Borrowing Availability plus Available Cash, immediately
before and immediately after giving effect thereto, is greater than or equal to
$20,000,000 (as such Net Borrowing Availability is determined by reference to
the most recent Borrowing Base Certificate delivered pursuant to this Agreement)
and (ii) if the Total Debt to Adjusted EBITDA Ratio calculated as of the last
day of any Fiscal Year is less than 2.00 to 1.00 for such Fiscal Year, then no
prepayment shall be required pursuant to this Section 2.1(c)(i) with respect to
such Fiscal Year (in each such case, Total Debt to Adjusted EBITDA Ratio shall
be determined by reference to the respective Compliance Certificate absent
demonstrable error);”
     (e) Section 2.1(d). Section 2.1(d) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(d) Optional Prepayments. Following the Discharge of all First Lien Debt or,
prior to the Discharge of all First Lien Debt, if consented to by the First Lien
Agent and the requisite number of First Lien Lenders, and subject to the
provisions of Section 2.1(e), the Borrowers may from time to time, on at least
one (1) Business Day’s prior written notice to the Administrative Agent
specifying the date and amount of such prepayment, prepay the Second Lien Term
Loan in whole or in part. No payment pursuant to this Section 2.1(d) shall
(except as reflected in any determination of Excess Cash Flow), reduce the
amount of any payment required by Section 2.1(c).”
     (f) Compliance Certificate. Notwithstanding anything to the contrary
contained in Schedule 2 to Exhibit B to the Compliance Certificate, solely for
purposes of calculating EBITDA, the calculation of EBITDA contained therein is
hereby amended to include the following addback:
“Severance costs accrued during the period commencing on January 1, 2006 through
and including March 31, 2006, solely to the extent (i) all add backs to EBITDA
in respect of such costs do not exceed $1,900,000 in the aggregate

3



--------------------------------------------------------------------------------



 



during the term of the Credit Agreement and (ii) such costs are deducted in the
determination of net income for the Defined Period”
     (g) Compliance Certificate. The calculation of EBITDA set forth on
Schedule 2 to Exhibit B to the Compliance Certificate is hereby further amended
by deleting the addback in respect of Sarbanes-Oxley compliance costs during the
Fiscal Year ending closest to December 31, 2005 in its entirety and including
the following addback in lieu thereof:
“Costs incurred during the Fiscal Year ending closest to December 31, 2005
and/or during the fiscal quarter ending closest to March 31, 2006 by Holdings
and its Subsidiaries in connection with required Sarbanes-Oxley compliance,
solely to the extent (i) such costs are in excess of $650,000, (ii) all add
backs to EBITDA in respect of such costs do not exceed $1,350,000 in the
aggregate during the term of the Credit Agreement and (iii) such costs are
deducted in the determination of net income for the Defined Period”
     3. Consent to Second Lien Term Loan Prepayment on the Second Amendment
Effective Date. Effective as of the date hereof, subject to the conditions set
forth below in this clause (a) of Section 3, upon satisfaction of the conditions
precedent set forth in Section 4 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement, the other Financing Documents and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation, Section 2.1(d) and
Section 5.6 of the Credit Agreement), the Agents and the Lenders hereby consent
to the Second Lien Term Loan Prepayment and the Corresponding First Lien
Amendment (as defined below), provided that the effectiveness of such consent is
subject to the following conditions: (i) the Second Lien Term Loan Prepayment is
made on the date hereof solely with proceeds of the First Lien Loans, (ii) all
First Lien Lenders shall have consented to the Second Lien Term Loan Prepayment
and (iii) the Borrowers shall pay the prepayment premium required to be paid
pursuant to Section 2.1(g) of the Credit Agreement in connection with the Second
Lien Term Loan Prepayment.
     4. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

  (a)   delivery to the Administrative Agent of the following documents, each
duly authorized and executed and in form and substance reasonably satisfactory
to the Administrative Agent:

  (i)   this Amendment executed by each Credit Party that is a party hereto, the
Agents and the Lenders;     (ii)   and all documents, agreements and instruments
required to be delivered pursuant to Section 3 of the First Amendment;     (iii)
  a fee letter executed by the Borrowers in favor of the Administrative Agent;
and

4



--------------------------------------------------------------------------------



 



  (iv)   such evidence of the authority of the Credit Parties to execute and
deliver this Amendment and all other Financing Documents delivered in connection
herewith as the Administrative Agent may require, including but not limited to a
copy of resolutions duly adopted by the board of directors (or other governing
authority) of each such Person, authorizing the execution by each such Person of
this Amendment and the other agreements, documents and instruments to be
executed by each such Person pursuant to this Amendment, certified as complete
and correct by the corporate secretary or similar officer of each such Person;
and

  (b)   the delivery to Administrative Agent of a copy of the fully executed
consent and amendment to the First Lien Debt Documents regarding the substance
of this Amendment (which shall include, without limitation, the First Lien
Lenders’ consent to the transactions contemplated by Section 3 of this
Amendment) (the “Corresponding First Lien Amendment”), in form and substance
reasonably acceptable to the Administrative Agent, and evidence that all
conditions contained in such consent and amendment (other than the effectiveness
of this Amendment) have been satisfied;     (c)   the Borrowers shall have
delivered (and the Borrowers hereby covenant and agree to pay) to the Agent for
the ratable benefit of the Lenders, a non-refundable closing fee in the
aggregate amount of $37,500.00, which fee shall be fully earned and payable as
of the date hereof;     (d)   the delivery to the Administrative Agent of a
fully-executed original of the Consent, First Amendment to and Reaffirmation of
Intercreditor and Lien Subordination Agreement executed by the Administrative
Agent, the Collateral Agent, the Lenders, the First Lien Agent, the Borrowers
and certain other Credit Parties, in form and substance reasonably satisfactory
to the Administrative Agent;     (e)   the truth and accuracy of the
representations and warranties contained in Section 5 hereof; and     (f)   no
Default or Event of Default under the Credit Agreement, as amended hereby, shall
have occurred and be continuing.

     5. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agents and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has

5



--------------------------------------------------------------------------------



 



      Material Adverse Effect qualifiers, in which case, such representations
and warranties shall be true and correct in all respects;     (b)   the
execution, delivery and performance by such Credit Party of this Amendment are
within its powers, have been duly authorized by all necessary action pursuant to
its Organizational Documents, require no further action by or in respect of, or
filing with, any governmental body, agency or official (other than (i) routine
corporate, tax, ERISA, intellectual property, environmental filings and other
filings from time to time necessary in connection with the conduct of such
Credit Party’s business in the ordinary course, and (ii) recordings and filings
in connection with the Liens granted to the Collateral Agent under the Financing
Documents) and do not violate, conflict with or cause a breach or a default
under any provision of applicable law or regulation or of the Organizational
Documents of any Credit Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon it, except for such failures to file,
violations, conflicts, breaches or defaults as could not reasonably be expected
to have a Material Adverse Effect;     (c)   this Amendment constitutes the
valid and binding obligation of the Credit Parties that are parties hereto,
enforceable against such Persons in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to the enforcement of creditor’s rights generally and by general
equitable principles; and     (d)   after giving effect to this Amendment, no
Default or Event of Default exists.

     6. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agents and Lenders reserve all rights,
privileges and remedies under the Financing Documents. Except as amended or
consented to hereby, the Credit Agreement and other Financing Documents remain
unmodified and in full force and effect. All references in the Financing
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended and waived hereby.
     7. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     8. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

6



--------------------------------------------------------------------------------



 



     9. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH PERSON BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
C/O THE FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     10. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.
     11. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     12. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment

7



--------------------------------------------------------------------------------



 



and acknowledges that each of the Financing Documents remains in full force and
effect and is hereby ratified and reaffirmed, subject to the amendments,
consents and waivers set forth herein. The execution of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agents or Lenders or
constitute a waiver of any provision of any of the Financing Documents (except
as expressly set forth herein) or serve to effect a novation of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              BORROWERS:
 
            COMSYS SERVICES LLC, a Delaware limited liability
company, as the Funds Administrator and as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a
Delaware corporation, as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            PURE SOLUTIONS, INC., a Delaware corporation, as a
Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              OTHER CREDIT PARTIES:
 
            COMSYS IT PARTNERS, INC., a Delaware corporation
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            PFI LLC, a Delaware limited liability company
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            COMSYS IT CANADA, INC., a North Carolina corporation
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              ADMINISTRATIVE AGENT:
 
            MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc., as Administrative Agent
 
       
 
  By:   /s/ Scott E. Gast
 
       
 
  Name:   Scott E. Gast
 
  Title:   Vice President
 
            COLLATERAL AGENT:
 
            NEXBANK, SSB, a Texas-chartered savings bank,
as Collateral Agent
 
       
 
  By:   /s/ John Ory
 
       
 
  Name:   John Ory
 
  Title:   Vice President

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS:
 
                RESTORATION FUNDING CLO, LTD., as a Lender
 
                By:   Highland Capital Management, L.P. As Collateral Manger
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital
 
      Management, L.P.

                  LIBERTY CLO, LTD., as a Lender
 
                By:   Highland Capital Management, L.P. As Collateral Manger
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital
 
      Management, L.P.

                  LIBERTY MUTUAL INSURANCE COMPANY, as a Lender
 
                By:   Its Investment Manager, Highland Capital Management, L.P.
 
           
 
      By:   Its General Partner, Strand Advisors, Inc.

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS (CONT.):
 
                JASPER CLO, LTD., as a Lender
 
                By:   Highland Capital Management, L.P. As Collateral Manger
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

                  HIGHLAND OFFSHORE PARTNERS, L.P., as a Lender
 
                By:   Highland Capital Management, L.P. As Collateral Manger
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

                  LOAN FUNDING VII LLC, as a Lender
 
                By:   Highland Capital Management, L.P. As Collateral Manger
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS (CONT.):
 
                HIGHLAND LOAN FUNDING V LTD., as a Lender
 
                By:   Highland Capital Management, L.P., As Collateral Manager
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

                  LOAN FUNDING IV LLC, as a Lender
 
                By:   Highland Capital Management, L.P., As Collateral Manager
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

                  HIGHLAND LEGACY LIMITED, as a Lender
 
                By:   Highland Capital Management, L.P., As Collateral Manager
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS (CONT.):
 
                HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY, as
a Lender
 
                By:   Highland Capital Management, L.P., As Collateral Manager
 
           
 
      By:   Strand Advisors, Inc., Its Investment Advisor

         
 
  By:   /s/ Joe Dougherty
 
       
 
  Name:   Joe Dougherty
 
  Title:   Senior Vice President

                  HIGHLAND FLOATING RATE ADVANTAGE FUND, as a Lender
 
                By:   Highland Capital Management, L.P., As Collateral Manager
 
           
 
      By:   Strand Advisors, Inc., Its Investment Manager

         
 
  By:   /s/ Joe Dougherty
 
       
 
  Name:   Joe Dougherty
 
  Title:   Senior Vice President

                  GLENEAGLES CLO, LTD., as a Lender
 
                By:   Highland Capital Management, L.P., as Collateral Manager
 
           
 
      By:   Strand Advisors, Inc., its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS (CONT.):
 
                ELF FUNDING TRUST I, as a Lender
 
                By:   Highland Capital Management, L.P., As Collateral Manager
 
           
 
      By:   Strand Advisors, Inc., Its General Partner

         
 
  By:   /s/ Brian Lohrding
 
       
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc.,
 
      General Partner of Highland Capital Management, L.P.

              ORIX FINANCE CORP., as a Lender
 
       
 
  By:   /s/ Christopher L. Smith
 
       
 
  Name:   Christopher L. Smith
 
  Title:   Authorized Representative
 
            D.E. SHAW LAMINAR PORTFOLIOS, L.L.C., as a Lender
 
       
 
  By:   /s/ Daniel Posner
 
       
 
  Name:   Daniel Posner
 
  Title:   Authorized Signatory
 
            JZ EQUITY PARTNERS PLC, as a Lender
 
       
 
  By:   /s/ David W. Zalazusek
 
       
 
  Name:   David W. Zalazusek
 
  Title:   Investment Advisor

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS (CONT.):
 
                GOLDENTREE CAPITAL SOLUTIONS OFFSHORE FUND FINANCING,
as a Lender
 
                By:   GoldenTree Asset Management, L.P.
 
           
 
      By:   /s/ Karen Weber
 
           
 
      Name:   Karen Weber
 
      Title:   Director — Bank Debt

                  GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING, as a
Lender
 
                By:   GoldenTree Asset Management, L.P.
 
           
 
      By:   /s/ Karen Weber
 
           
 
      Name:   Karen Weber
 
      Title:   Director — Bank Debt
 
                GOLDENTREE CAPITAL OPPORTUNITIES, L.P., as a Lender
 
                By:   GoldenTree Asset Management, L.P.
 
           
 
      By:   /s/ Karen Weber
 
           
 
      Name:   Karen Weber
 
      Title:   Director — Bank Debt

Consent, Waiver and Second Amendment to Term Loan Credit Agreement
(COMSYS)

 